concurring in part and dissenting in part.
{¶ 34} I concur in the syllabus of the majority. But because App.R. 3(A) did not, until today, prevent electronic filing of a notice of appeal unless a local rule had been adopted pursuant to Sup.R. 27, and because appellants relied on a specific order of the trial court directing them to file electronically, and finally because the appellees are not prejudiced, since the notices were electronically “filed” within time, I join Justice Pfeifer in dissenting from the judgment in this case.
{¶ 35} I would remand this case to the court of appeals to allow for the technical defect in filing to be cured by allowing appellants the right to file their notices in hard copy format as App.R. 3(A) now requires. Such a judgment would honor the tenet, as yet not overruled, that the Rules of Appellate Procedure should be liberally applied and would adhere to “the policy of exercising all proper means to prevent the loss of valuable rights when the validity of a notice of appeal is challenged solely on technical, procedural grounds.” Maritime Mfrs., Inc. v. Hi-Skipper Marina (1982), 70 Ohio St.2d 257, 258-259, 24 O.O.3d 344, 436 N.E.2d 1034.